DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.
 
Response to Amendment
Applicant’s amendments and arguments filed with respect to the rejection of claims 1-30 have been fully considered and are persuasive.  Therefore, the previous grounds of the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Pinto in view of Friedrichs et al and Moore et al in view of Friedrichs et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto, U.S. Patent 9,306,962 in view of Friedrichs et al, US 2016/0164917.

As per claim 1, it is taught by Pinto of a computer-implemented method, executed on a computing device, comprising:
gathering objects from a plurality of sources associated with a computing platform in response to a security event; the plurality of sources includes one or more of log files maintained by a SIEM system and log files maintained by one or security-relevant subsystems (sensors and log sources)(col. 4, lines 53-67 and col. 5, lines 3-30);
obtaining object information concerning one or more initial objects within a computing platform in response to the security event (col. 4, lines 49-67);
identifying an event type for the security event (col. 2, lines 48-54 and col. 3, lines 54-61); and
executing a response script (response to the event and action to take such as blocking traffic) based, at least in part, upon the event type (col. 10, lines 6-14 & 32-47).
The teachings of Pinto fail to disclose of providing suggestions concerning additional objects to be reviewed by a third party.  The teachings of Friedrichs et al disclose of providing suggestions concerning additional objects (flagged incident information results in suggested actions) to be reviewed by a third party (administrator)(paragraph 0022, lines 4-31).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have been motivated to apply an improvement for identifying security incident information and its related enrichment information to identify action recommendations to an administrator based upon a rule set (paragraph 0005, lines 7-13) whereby limitations of the prior art exist for SIEM systems to generate security alerts that force administrators to translate each of the alerts, which takes up time and resources (paragraph 0004, lines 9-14).  The teachings of Friedrichs et al offer an improvement to the teachings of Pinto that fail to provide suggestions concerning additional objects to be reviewed by a third party, and would be beneficial by providing an automated means of providing suggestions to administrators to focus on identified specific security incidents.
As per claims 2, 12, and 22, it is disclosed by Pinto of further comprising: detecting the security event based upon identified suspect activity within the computing platform (col. 4, lines 49-57).
As per claims 3, 13, and 23, it is taught by Pinto wherein detecting the security event based upon identified suspect activity within the computing platform includes: establishing connectivity with a plurality of security-relevant subsystems within the computing platform (col. 4, lines 49-67).
As per claims 4, 14, and 24, it is disclosed by Pinto wherein detecting the security event based upon identified suspect activity within the computing platform further includes: monitoring the plurality of security-relevant subsystems to identify suspect activity within the computing platform (col. 4, lines 49-57).
As per claims 5, 15, and 25, it is taught by Pinto wherein the plurality of security- relevant subsystems includes one or more of: CDN (i.e., Content Delivery Network) systems; DAM (i.e., Database Activity Monitoring) systems; UBA (i.e., User Behavior Analytics) systems (applications); MDM (i.e., Mobile Device Management) systems (systems); IAM (i.e., Identity and Access Management) systems (username); DNS (i.e., Domain Name Server) systems (domain names); Antivirus systems; operating systems (operating systems); data lakes; data logs; security-relevant software applications; security-relevant hardware systems; and resources external to the computing platform (col. 4, lines 49-57 and col. 6, lines 29-37).
As per claims 6, 16, and 26, it is disclosed by Pinto wherein executing a response script (instructing a firewall to block traffic) includes: obtaining object information concerning one or more additional objects (col. 10, lines 6-14).
As per claims 7, 17, and 27, it is taught by Pinto wherein executing a response script (response to the event and action to take) includes: obtaining artifacts (log data and event information) concerning the security event (col. 10, lines 32-47).
As per claims 8, 18, and 28, it is disclosed by Pinto wherein the artifacts include one or more of: raw data (various collected data); screen shots; graphics; notes (description of event); annotations;3Appl. No.: 17/532,783Page 4 of 14 Response Dated: 23 May 2022Attorney Docket No.: 122680.00145Reply to Office Action of: 22 February 2022audio recordings; and video recordings (col. 5, line 60 through col. 6, line 3 and col. 10, lines 32-40).
As per claims 9, 19, and 29, it is taught by Pinto wherein executing a response script includes: providing suggestions to a third-party (firewall) concerning a remedial action to be taken by the third-party in response to the security event (col. 10, lines 6-14).
As per claims 10, 20, and 30, it is disclosed by Pinto wherein executing a response script includes: executing a remedial action (response to the event and action to take such as blocking traffic) in response to the security event (col. 10, lines 6-14 & 32-47).
As per claim 11, it is taught by Pinto of a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising: gathering objects from a plurality of sources associated with a computing platform in response to a security event; the plurality of sources includes one or more of log files maintained by a SIEM system and log files maintained by one or security-relevant subsystems (sensors and log sources)(col. 4, lines 53-67 and col. 5, lines 3-30);
obtaining object information concerning one or more initial objects within a computing platform in response to the security event (col. 4, lines 49-67);
identifying an event type for the security event (col. 2, lines 48-54 and col. 3, lines 54-61); and
executing a response script (response to the event and action to take such as blocking traffic) based, at least in part, upon the event type (col. 10, lines 6-14 & 32-47).
The teachings of Pinto fail to disclose of providing suggestions concerning additional objects to be reviewed by a third party.  The teachings of Friedrichs et al disclose of providing suggestions concerning additional objects (flagged incident information results in suggested actions) to be reviewed by a third party (administrator)(paragraph 0022, lines 4-31).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have been motivated to apply an improvement for identifying security incident information and its related enrichment information to identify action recommendations to an administrator based upon a rule set (paragraph 0005, lines 7-13) whereby limitations of the prior art exist for SIEM systems to generate security alerts that force administrators to translate each of the alerts, which takes up time and resources (paragraph 0004, lines 9-14).  The teachings of Friedrichs et al offer an improvement to the teachings of Pinto that fail to provide suggestions concerning additional objects to be reviewed by a third party, and would be beneficial by providing an automated means of providing suggestions to administrators to focus on identified specific security incidents.
As per claim 21, it is disclosed by Pinto of a computing system including a processor and memory configured to perform operations comprising:
gathering objects from a plurality of sources associated with a computing platform in response to a security event; the plurality of sources includes one or more of log files maintained by a SIEM system and log files maintained by one or security-relevant subsystems (sensors and log sources)(col. 4, lines 53-67 and col. 5, lines 3-30);
obtaining object information concerning one or more initial objects within a computing platform in response to the security event (col. 4, lines 49-67);
identifying an event type for the security event (col. 2, lines 48-54 and col. 3, lines 54-61); and
executing a response script (response to the event and action to take such as blocking traffic) based, at least in part, upon the event type (col. 10, lines 6-14 & 32-47).  
The teachings of Pinto fail to disclose of providing suggestions concerning additional objects to be reviewed by a third party.  The teachings of Friedrichs et al disclose of providing suggestions concerning additional objects (flagged incident information results in suggested actions) to be reviewed by a third party (administrator)(paragraph 0022, lines 4-31).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have been motivated to apply an improvement for identifying security incident information and its related enrichment information to identify action recommendations to an administrator based upon a rule set (paragraph 0005, lines 7-13) whereby limitations of the prior art exist for SIEM systems to generate security alerts that force administrators to translate each of the alerts, which takes up time and resources (paragraph 0004, lines 9-14).  The teachings of Friedrichs et al offer an improvement to the teachings of Pinto that fail to provide suggestions concerning additional objects to be reviewed by a third party, and would be beneficial by providing an automated means of providing suggestions to administrators to focus on identified specific security incidents.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al, U.S. Patent 10,333,898 in view of Friedrichs et al, US 2016/0164917.

As per claim 1, it is taught by Moore et al of a computer-implemented method, executed on a computing device, comprising:
gathering objects from a plurality of sources associated with a computing platform in response to a security event; the plurality of sources includes one or more of log files maintained by a SIEM system and log files maintained by one or security-relevant subsystems (col. 6, lines 29-33 & 48-56 and col. 7, lines 23-30 & 37-48);
obtaining object information concerning one or more initial objects within a computing platform in response to the security event (col. 6, lines 29-33 & 48-56 and col. 23, lines 32-39);
identifying an event type for the security event (col. 7, lines 6-10 & 37-48); and
executing a response script (remedial action) based, at least in part, upon the event type (col. 8, lines 36-41).
The teachings of Moore et al fail to disclose of providing suggestions concerning additional objects to be reviewed by a third party.  The teachings Friedrichs of disclose of providing suggestions concerning additional objects (flagged incident information results in suggested actions) to be reviewed by a third party (administrator)(paragraph 0022, lines 4-31).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have been motivated to apply an improvement for identifying security incident information and its related enrichment information to identify action recommendations to an administrator based upon a rule set (paragraph 0005, lines 7-13) whereby limitations of the prior art exist for SIEM systems to generate security alerts that force administrators to translate each of the alerts, which takes up time and resources (paragraph 0004, lines 9-14).  The teachings of Friedrichs et al offer an improvement to the teachings of Moore et al that fail to provide suggestions concerning additional objects to be reviewed by a third party, and would be beneficial by providing an automated means of providing suggestions to administrators to focus on identified specific security incidents.

As per claim 11, it is taught by Moore et al of a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising:
gathering objects from a plurality of sources associated with a computing platform in response to a security event; the plurality of sources includes one or more of log files maintained by a SIEM system and log files maintained by one or security-relevant subsystems (col. 6, lines 29-33 & 48-56 and col. 7, lines 23-30 & 37-48);
obtaining object information concerning one or more initial objects within a computing platform in response to the security event (col. 6, lines 29-33 & 48-56 and col. 23, lines 32-39);
identifying an event type for the security event (col. 7, lines 6-10 & 37-48); and
executing a response script (remedial action) based, at least in part, upon the event type (col. 8, lines 36-41).
The teachings of Moore et al fail to disclose of providing suggestions concerning additional objects to be reviewed by a third party.  The teachings Friedrichs of disclose of providing suggestions concerning additional objects (flagged incident information results in suggested actions) to be reviewed by a third party (administrator)(paragraph 0022, lines 4-31).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have been motivated to apply an improvement for identifying security incident information and its related enrichment information to identify action recommendations to an administrator based upon a rule set (paragraph 0005, lines 7-13) whereby limitations of the prior art exist for SIEM systems to generate security alerts that force administrators to translate each of the alerts, which takes up time and resources (paragraph 0004, lines 9-14).  The teachings of Friedrichs et al offer an improvement to the teachings of Moore et al that fail to provide suggestions concerning additional objects to be reviewed by a third party, and would be beneficial by providing an automated means of providing suggestions to administrators to focus on identified specific security incidents.
As per claim 21, it is disclosed by Moore et al of a computing system including a processor and memory configured to perform operations comprising:
gathering objects from a plurality of sources associated with a computing platform in response to a security event; the plurality of sources includes one or more of log files maintained by a SIEM system and log files maintained by one or security-relevant subsystems (col. 6, lines 29-33 & 48-56 and col. 7, lines 23-30 & 37-48);
obtaining object information concerning one or more initial objects within a computing platform in response to the security event (col. 6, lines 29-33 & 48-56 and col. 23, lines 32-39);
identifying an event type for the security event (col. 7, lines 6-10 & 37-48); and
executing a response script (remedial action) based, at least in part, upon the event type (col. 8, lines 36-41).
The teachings of Moore et al fail to disclose of providing suggestions concerning additional objects to be reviewed by a third party.  The teachings Friedrichs of disclose of providing suggestions concerning additional objects (flagged incident information results in suggested actions) to be reviewed by a third party (administrator)(paragraph 0022, lines 4-31).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have been motivated to apply an improvement for identifying security incident information and its related enrichment information to identify action recommendations to an administrator based upon a rule set (paragraph 0005, lines 7-13) whereby limitations of the prior art exist for SIEM systems to generate security alerts that force administrators to translate each of the alerts, which takes up time and resources (paragraph 0004, lines 9-14).  The teachings of Friedrichs et al offer an improvement to the teachings of Moore et al that fail to provide suggestions concerning additional objects to be reviewed by a third party, and would be beneficial by providing an automated means of providing suggestions to administrators to focus on identified specific security incidents.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hassanzadeh et al, US 2022/0131894 is relied upon for disclosing of helping enterprises in taking security actions by recommending prioritized actions for reducing cyber security risks, see paragraph 0027.
Engelberg et al, US 2021/0409439 is relied upon for disclosing of recommending prioritized actions for cyber risk reduction, see paragraph 0037.
Roundy et al, U.S. Patent 10,242,187 is relied upon for disclosing of identifying a recommended security product based upon event signatures to a security management system, see column 18, lines 15-28.
Saurabh, U.S. Patent 10,666,666 is relied upon for disclosing of ranking scores of events to be prioritized for examination by security analysts, see column 6, lines 46-63.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



















/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431